         Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 17-CR-123 (LAP)

ANTHONY CLASE,                                           ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Anthony Clase’s motion for

compassionate relief pursuant to 18 U.S.C. § 3582(c)(1)(A).

(See dkt. no. 825.)       The Government has opposed the motion, (see

dkt. no. 827), and Defendant did not file a reply.             For the

reasons set out below, the motion is DENIED.

  I.      Background

       Defendant, who is 33 years old, is currently serving a 96-

month sentence imposed on April 17, 2018, based on his

participation in the armed and violent “075” narcotics

conspiracy that operated on and around Weeks Avenue in the

Bronx.     (See dkt. no. 497.)      As a member of the organization, he

sold crack primarily for Edwin Romero, a leader, including at

least two sales to an undercover officer.           (See Final

Presentence Investigation Report (“PSR”), dated Nov. 21, 2017

[dkt. no. 290] ¶ 37.)

       In addition to associating with other 075 members who

possessed, brandished, and discharged firearms and engaged in


                                       1
        Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 2 of 8



other acts of violence, Defendant personally possessed at least

one firearm during the conspiracy.         (Id. ¶¶ 16-17, 38.)

Specifically, in February 2016, New York City Police Department

officers observed the Defendant hide a loaded .22-caliber

revolver in the wheel well of a car on Weeks Avenue. (Id. ¶ 39.)

Subsequent testing confirmed that the Defendant’s DNA was on the

gun.    (Id.)

       The Defendant pleaded guilty to conspiring to distribute

and possess with intent to distribute crack cocaine, in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(C).           (See dkt. no.

497 at 1.)      In imposing the sentence of 96 months, the Court

noted the Defendant’s history of recidivism and indicated the

need for a serious sentence to encourage respect for the law and

to protect society:

       [T]his defendant has been arrested some 40 times and
       sustained 15 convictions. . . . This defendant simply
       does not respect the law and law enforcement. There
       is always a need to deter others from similar criminal
       conduct but here, as the government has pointed out,
       there is a particular need to protect the public from
       further crimes of this defendant. As has been
       discussed, his prior prosecutions and sentences have
       not had any effect on this defendant.

(Dkt. no. 532 at 16:5-17:7.)

       Defendant bases his motion on the COVID-19 pandemic and

notes that he “is currently suffering from a punctured lung,

breathing issues with respiratory cavity [sic], and ‘High Blood

Pressure.’”      (Dkt. no. 825 at 1.)     As noted in the Government’s

                                      2
      Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 3 of 8



opposition and in Defendant’s medical records, Defendant is not

“currently” suffering from a collapsed lung but did so in 2015

as a result of a stabbing.      (See PSR ¶ 140.)    He was treated at

a hospital the same day and discharged three days later.           (Id.)

At his follow-up appointment a few days later, no complications

were reported.    (Id.)    Although Defendant acknowledged using,

and later abusing, pain medication prescribed during his

hospital visit after the stabbing, (see id. ¶ 141), the PSR

reports no subsequent breathing difficulties or respiratory

distress.

     It was only on or about May 29, 2020--after the BOP denied

Defendant’s request to the Warden for compassionate release--

that Defendant indicated that he had “been feeling short of

breath.”    (See Exhibit D to dkt. no. 287 (“Ex. D”) at 10.)

Defendant admitted that he had “not had any issues with his

lungs until a few months ago.”      (Id. at 11.)    At a follow-up

appointment the next day, however, Defendant denied having

shortness of breath and said that it “usually occur[s] with mild

exertion.”    (Id. at 6.)    The examination notes also reflect that

Defendant’s lungs “sound[ed] clear” and that his blood oxygen

saturation was 100%.      (Id. at 5-6.)   The BOP’s medical records

show that Defendant’s blood oxygen levels over the last year

always exceeded 95%.      (See id. at 6, 10-11, 26, 33, 51, 57, 64.)



                                    3
        Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 4 of 8



     Defendant’s medical records also show that he has high

blood pressure and that he has ignored medical advice regarding

his condition and refused to take medication.           (See, e.g., id.

at 1 (“Inmate Clase is a 33 yo male with history of hypertension

with poor adherence to therapy.”); id. at 33 (“He admits non

compliance of taking his BP pills.”); id. at 42 (“He admits not

taking his BP pills for over one month.”); id. at 56 (“He was

d/c from the htn ccc in 2018 due to non-compliance and

refusal.”).    In fact, on June 20, 2018, Defendant refused

treatment for his high blood pressure, indicating that he

understood that failure to treat his condition could lead to “an

increase in blood pressure, stroke, heart attack or even death.”

(Exhibit B to dkt. no. 827.)

     On May 6, 2020, Defendant requested compassionate release

from the BOP, citing his “high blood pressure” and “short breath

from lung collapse.”      (Exhibit E to dkt. no. 827.)        The Warden

denied the request on May 13, finding that Defendant’s request

was not within the guidelines for consideration for

compassionate release under 18 U.S.C. §§ 3582(c)(1)(A) and

4205(g).    (See Exhibit F to dkt. no. 827.)

  II.    Applicable Law

     Defendant moves for a reduction of his term of imprisonment

under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step

Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239

                                      4
         Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 5 of 8



(2018). 1    Under that provision, the Court may reduce Defendant’s

sentence if it finds that (1) “extraordinary and compelling

reasons warrant such a reduction” and (2) “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”        18 U.S.C. § 3582(c)(1)(A).       The

relevant Guidelines policy statement counsels that a reduction

also is not proper unless “[t]he defendant is not a danger to

the safety of any other person or to the community.” 2

     Under the First Step Act, the Court may exercise its

“discretion in determining what are extraordinary

circumstances.”      United States v. Brooker, 976 F.3d 228, 234 (2d

Cir. 2020).     But a court’s finding such circumstances merely

permits a defendant’s release--it does not mandate it.             See,

e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 430

(S.D.N.Y. 2020); United States v. Israel, No. 05-CR-1039 (CM),

2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019).            Ultimately,

“[t]he defendant has the burden to show he is entitled to a




     1 A defendant may bring such motion after he “has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on [his] behalf or the lapse
of 30 days from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3582(c)(1)(A). That requirement is plainly satisfied in this
case. (See Exhibits E & F to dkt. no. 827.)
     2 U.S.S.G. § 1B1.13; see also United States v. Jordan, No.
1:19-CR-478-GHW, 2020 WL 4195353, at *2 (S.D.N.Y. July 16, 2020)
(“The relevant policy statement is U.S.S.G. § 1B1.13.”).
                                       5
      Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 6 of 8



sentence reduction.”    United States v. Lisi, 440 F. Supp. 3d

246, 249 (S.D.N.Y. 2020).

     If the defendant establishes extraordinary or compelling

circumstances, the Court must still consider the § 3553(a)

sentencing factors “to the extent that they are applicable.”           18

U.S.C. § 3582(c)(1)(A).     Those factors include, inter alia, “(1)

the nature and circumstances of the offense and the history and

characteristics of the defendant”; (2) “the need for the

sentence imposed . . . to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense”; and (3) “the need for the sentence

imposed . . . to protect the public from further crimes of the

defendant.”   Id. § 3553(a)(1)-(2).

  III. Discussion

     Defendant has not carried his burden of establishing

“extraordinary and compelling” circumstances warranting release.

18 U.S.C. § 3582(c)(1)(A).     First, he is not currently suffering

from a punctured lung.    As noted above, that occurred in 2105,

and he was treated and recovered without incident.          (See PSR

¶ 140.)   The only complaint Defendant voiced was, as noted

above, after the Warden denied his motion for compassionate

release in May.   (See Ex. D at 10.)      Indeed, as noted by the

Government, the Defendant’s medical records “do not reflect

chronic pulmonary distress, but in fact reveal the [D]efendant’s

                                    6
        Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 7 of 8



pulmonary evaluations are consistently positive with oxygen

saturation levels at the top of the applicable scales.”            (Dkt.

no. 827 at 6.)     In short, “[t]here is no record evidence to

suggest that the [D]efendant’s old injury puts him at greater

risk in light of COVID-19.”       (Id.)

       Second, Defendant’s high blood pressure is also an

insufficient reason for release.          As noted above, Defendant has

refused the treatment for high blood pressure offered to him by

BOP.    (See, e.g., Ex. D at 1, 33, 42, 56.)        In any event,

although guidance is constantly evolving, it does not appear

that high blood pressure alone places an adult at increased risk

of severe COVID-19 illness.       See United States v. Sattar, 467 F.

Supp. 3d 152, 155 (S.D.N.Y. 2020); People with Certain Medical

Conditions, Centers for Disease Control and Prevention (last

updated Dec. 29, 2020).

       Finally, even if Defendant had demonstrated “extraordinary

and compelling” circumstances warranting release, the § 3553(a)

factors weigh against release.        As the Court noted at

sentencing, Defendant has a lengthy and extensive criminal

history including some 40 arrests and 15 prior convictions.

(See dkt. no. 532 at 16:5-17:7.)          He clearly has not learned a

lesson from his prior convictions and incarcerations.            During

his involvement with 075, Defendant had constant contact with

firearms and accepted violence by others in connection with the

                                      7
         Case 1:17-cr-00123-LAP Document 875 Filed 01/27/21 Page 8 of 8



gang’s activities.       (See PSR ¶¶ 16-17, 38-39.)       He himself was

found in possession of a loaded firearm in the Bronx.             (See id.

¶ 39.)     The seriousness of Defendant’s crimes, the need to

punish him for those crimes, and the need to protect society

from further crimes require continued incarceration.             See 18

U.S.C. § 3553(a)(1)-(2).

  IV.     Conclusion

     For the foregoing reasons, Defendant’s motion for

compassionate release [dkt. no. 825] is DENIED. The Clerk of the

Court shall mail a copy of this order to Defendant.

SO ORDERED.

Dated:       January 27, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       8
